DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on March 15, 2021.
After-Final Amendment Non-Entry
MPEP 714.13 states that Applicants cannot, as a matter of right, amend any finally rejected claims, except when an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some way requires only cursory review by the examiner.  
The new claim 19 submitted and is argued by Applicants as being in a “similar version” of the previously submitted (but canceled and withdrawn) claim 3.
Claim 19 lacks the limitations previously presented in the previous iteration of claim 3.  The amendment made to claim 19 had neither been prosecuted, nor suggested by the Examiner during prosecution. Therefore, the amendment cannot be entered.
Claim 19 is not in commensurate in scope of the products prosecuted.  In order for Applicants to retain the rights to rejoinder, Applicants should have amended the claims during and throughout prosecution to the withdrawn process claims to the same scope of the products being prosecuted.  Applicants have not adhered to this requirement for rejoinder, however.
Claim 2 has been amended to include only some of the elements of claim 17 and not all and therefore, will not be entered as the entry will raise new issues under 
Claim 18 is a new claim but is unclear why this new claim has been added after the close of prosecution.
Applicants’ argument regarding the rejection of claim 16 appears to be based on their amendment made to claim 2 which only incorporates a portion of claim 17 therein.  As stated above, the amendment to claim 2 cannot be entered as a matter of right.
For these reasons, Applicants amendments raise new issues under prior art as well as requiring more than a "cursory review."  The present amendment will not be entered therefore.
	Because the After-Final Amendment has not been entered, all rejections of record previously held in the Final Rejection mailed on January 15, 2021 are maintained for the reasons already of record.
It is also noted that Applicants have not filed a terminal disclaimer for the obviousness type double-patenting rejection of record.  The rejection is maintained for that reason.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 1, 2021
/YJK/